 1

 2

 3

 4

 5

 6

 7
                                      UNITED STATES DISTRICT COURT
 8
                                 EASTERN DISTRICT OF CALIFORNIA
 9

10
      JOHN SALAZAR,                                  Case No. 1:18-cv-00847-LJO-EPG
11
                         Plaintiff,                  ORDER DIRECTING CLERK OF COURT TO
12                                                   CLOSE CASE IN LIGHT OF STIPULATION OF
             v.                                      DISMISSAL
13
      CARGILL MEAT SOLUTIONS
14    CORPORATION aka CARGILL BEEF                   (ECF NO. 37)
      SOLUTIONS COMPANY and Does 1-
15    100, et al.,
16                       Defendants.
17

18          On October 17, 2019, the parties in this matter filed a joint stipulation that the above-
19   captioned action be dismissed with prejudice pursuant to Federal Rule of Civil Procedure
20   41(a)(1). Accordingly, the Clerk of Court is directed to close this case.
21
     IT IS SO ORDERED.
22

23      Dated:     October 21, 2019                             /s/
24                                                      UNITED STATES MAGISTRATE JUDGE

25

26
27

28
                                                        1
